DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 06/27/2022 has been entered and considered. Upon entering claims 1-7 have been amended.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) 103 as being unpatentable over Yoscovich (US 2013/0193765, previously cited), in view of Foss (US 2010/0126550).
Regarding claim 1, Yoscovich discloses an optimizer for solar string power generation system [Fig. 3a-d] comprising: an array of strings of solar panels [109] where at least a part of said solar panels are connected in series in said strings [see Figs 3a-b], and wherein said strings are connected in parallel to form said array of strings of solar panels [see Figs. 3a-b]; a DC bus [211], connected to said array of strings [see Figs. 1a-b]; a solar inverter [103], connected, at its input, to said DC bus, for converting the solar DC power, from said array of strings, to AC power [see Figs. 1a-b, par 0007]; an Injection Circuit (IC) [307], connected to (an impaired string) at least one of said strings wherein the output of said IC is connected to said DC bus of said solar inverter and said array of strings [see Figs. 3a-b] comprising: an MPPT mechanism [Q1-Q4, par 0037], for finding the MPP of said connected at least one string [par 0041, 0045-0046]; a DC/DC converter [see Fig. 3C], for converting at least a part of the power of said connected at least one string [par 0037]; and wherein said DC/DC converter, of said IC, converts only a part of the power of said at least one string, connected to said IC, when said at least one string is impaired, for compensating for the relative voltage difference between the voltage MPP, of said impaired string, and the MPP voltage of said DC bus of said solar inverter and said array of strings [par 0044-0049].
Yoscovich does not explicitly disclose a DC/DC converter, for converting at least a part of the power of said connected impaired  string; and wherein said DC/DC converter, of said IC, converts only a part of the power of said impaired  string, connected to said IC, for compensating for the relative voltage difference between a  MPP voltage, of said impaired string, and a MPP voltage of said DC bus of said inverter and said array of strings thereby compensating for a decrease in voltage, of said interconnected impaired string, to correspond with the voltage of other fully operating strings of said array of strings.
Foss is in the same field teaches  string of solar modules connected in series with an injection circuit  (Fig. 1B) photovoltaic modules 130, 132, 134 . . . 138 are connected in series with injection circuit 140. One end of the string provides DC output 150 while the other is connected to ground 155. Injection circuit 140 is shown connected at one end of the single photovoltaic string, if one of the modules is impaired, injection circuit 140 injects power into the string equivalent to the power lost due to module impairment. Injection circuit 140 may be provided with control and feedback circuits that continuously adjust the injected power so as to maximize the power generated by the string [see Figs. 1B, 2; par 0045-0049].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention modify the teaching of Foss into that of Yoscovich in order to maximize power output from the impaired string.
Regarding claim 5, the combination including Yoscovich further discloses where the operation dynamic range of the input of said string optimizer is between 250V-1400V [par 0005, 0049]
Regarding claim 6, the combination including Yoscovich further discloses where the operation dynamic range of the delta output of said string optimizer is between 5V-250V [par 0049]
Regarding claim 7, Yoscovich discloses a method for optimizing solar string power generation system [see Figs. 3a-b] comprising: providing an array of strings of solar panels [30a, 30b] where at least part of said solar panels [101] are connected in series in said strings [109], and wherein said strings are connected in parallel to form said array of strings of solar panels [315]; and providing an inverter [103], connected by a DC bus [211] to said array of strings, for converting the solar DC power, from said array of strings, to AC power [par 0035-0036]; providing an IC [307], connected to the input of a string of said string [109], wherein the output of said IC is connected to said DC bus [211], of said inverter [103], which comprises an MPPT mechanism [see Fig. 3c] and a DC/DC converter [307], converting only a part of the power of said at least one string [par 0037], connected to said IC, for compensating for the relative voltage difference between the voltage of the MPP of said impaired string and the MPP voltage of said DC bus of said solar inverter [par 0038-0046, 0048-0049].
Yoscovich  does not explicitly disclose converting only a part of the power of said impaired string, connected to said IC, for compensating for the relative voltage difference between a MPP voltage of a said impaired string and a MPP voltage of said inverter thereby compensating for a decrease in voltage, of said impaired string to correspond with the voltage of other fully operating strings.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoscovich and Foss, in view of NPL (Phase-Shifted Full Bridge DC/DC Power Converter Design Guide, Texas Instruments, 05/2014, IDS).
Regarding claim 2, the combination of Yoscovich and Foss discloses all limitations of claim 1 above but does not discloses where the IC is a phase shift full bridge circuit.
NPL teaches a DC/DC converter [Fig. 8] includes a full bridge circuit with plurality of switching elements and each of the plurality of switching elements being operated under phase-shift control [Pages 4-5, and Figs. 1, 3].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of NPL into that of the combination of Yoscovich and Foss in order to reduce the power lost in the system.
Regarding claim 3, the combination including NPL further discloses where the phase shift full bridge circuit has bottom diodes [diodes D1, D2 @ Fig. 1].
Regarding claim 4, the combination including NPL further discloses where the phase shift full bridge circuit has bottom synchronous MOSFETS [Q5, Q6 @ Fig. 3]. 
Response to Arguments






Applicant’s arguments with respect to claim(s) 1, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836